OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21701 The Destination Funds (Exact name of registrant as specified in charter) 2001 North Main Street, Suite 270Walnut Creek, California (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(925) 935-2900 Date of fiscal year end:August 31, 2010 Date of reporting period: February 28, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Destination Funds Destination Select Equity Fund Semi-Annual Report February 28, 2010 (Unaudited) Investment Advisor Destination Capital Management, Inc. Walnut Creek, CA DESTINATION SELECT EQUITY FUND PORTFOLIO INFORMATION February 28, 2010 (Unaudited) Destination Select Equity Fund vs S&P 500 Index Sector Diversification (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Microsoft Corp. 5.2% Vodafone Group plc - ADR 4.3% Procter & Gamble Co. (The) 4.2% Stryker Corp. 4.2% Abbott Laboratories 4.0% Johnson & Johnson 4.0% Berkshire Hathaway, Inc. - Class B 3.9% McDonald's Corp. 3.9% General Electric Co. 3.9% MasterCard, Inc. - Class A 3.9% 1 DESTINATION SELECT EQUITY FUND SCHEDULE OF INVESTMENTS February 28, 2010 (Unaudited) Shares COMMON STOCKS - 97.8% Value Aerospace & Defense - 3.0% United Technologies Corp. $ Beverages - 2.9% Coca-Cola Co. (The) Capital Markets - 2.7% Legg Mason, Inc. Chemicals - 2.0% Monsanto Co. Commercial Banks - 1.3% U.S. Bancorp Communications Equipment - 2.0% QUALCOMM, Inc. Computers & Peripherals - 2.2% International Business Machines Corp. Diversified Consumer Services - 1.7% Apollo Group, Inc. - Class A (a) Diversified Financial Services - 0.5% Moody's Corp. Food & Staples Retailing - 7.1% Costco Wholesale Corp. Wal-Mart Stores, Inc. Food Products - 3.6% Campbell Soup Co. Health Care Equipment & Supplies - 7.3% Baxter International, Inc. Stryker Corp. Hotels, Restaurants & Leisure - 3.9% McDonald's Corp. Household Products - 4.2% Procter & Gamble Co. (The) Industrial Conglomerates - 3.9% General Electric Co. 2 DESTINATION SELECT EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS - 97.8% (Continued) Value Insurance - 5.2% Berkshire Hathaway, Inc. - Class B (a) $ Marsh & McLennan Cos., Inc. IT Services - 9.2% Automatic Data Processing, Inc. MasterCard, Inc. - Class A Western Union Co. Machinery - 1.7% Graco, Inc. Media - 6.6% Comcast Corp. - Class A DreamWorks Animation SKG, Inc. - Class A (a) McGraw-Hill Cos., Inc. (The) Walt Disney Co. (The) Oil, Gas & Consumable Fuels - 4.5% Chevron Corp. Exxon Mobil Corp. Pharmaceuticals - 10.5% Abbott Laboratories Johnson & Johnson Pfizer, Inc. Software - 7.5% Activision Blizzard, Inc. Microsoft Corp. Wireless Telecommunication Services - 4.3% Vodafone Group plc - ADR Total Common Stocks (Cost $1,238,117) $ Shares SHORT TERM INVESTMENTS - 1.1% Value AIM Liquid Assets Portfolio (The), 0.13% (b) (Cost $16,027) $ Total Investments at Value - 98.9% (Cost $1,254,144) $ Other Assets in Excess of Liabilities - 1.1% Net Assets - 100.0% $ (a)Non-income producing security. (b)Variable rate security.The rate shown is the effective 7-day yield as of February 28, 2010. ADR - American Depositary Receipt See accompanying notes to financial statements. 3 DESTINATION SELECT EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES February 28, 2010 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable from Advisor (Note 4) Other assets Total assets LIABILITIES Accrued liabilities: Payable to administrator (Note 4) Accrued Trustees' fees (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 4 DESTINATION SELECT EQUITY FUND STATEMENT OF OPERATIONS For the Six Months Ended February 28, 2010 (Unaudited) INVESTMENT INCOME Dividend income $ EXPENSES Professional fees Fund accounting fees (Note 4) Administration fees (Note 4) Trustees' fees and expenses (Note 4) Compliance fees (Note 4) Transfer agent fees (Note 4) Investment advisory fees (Note 4) Insurance expense Custody and bank service fees Postage and supplies Registration fees Other expenses Total expenses Less fee reductions and expense reimbursements by the Advisor (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 5 DESTINATION SELECT EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, Year Ended August 31, (Unaudited) FROM OPERATIONS Net investment income $ $ Net realized losses from security transactions ) ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) - Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 6 DESTINATION SELECT EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Year Year Period February 28, Ended Ended Ended Ended August 31, August 31, August 31, August 31, (Unaudited) 2006 (a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) - From net realized gains from security transactions - - ) ) - Total distributions ) - Proceeds from redemption fees collected (Note 2) - (b) - - - Net asset value at end of period $ Total return (c) 7.35% (d) (13.94%
